Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered May 12, 1992, convicting defendant, after a non-jury trial, of three counts of rape in the first degree and two counts of sodomy in the first degree, and sentencing him as a second *86violent felony offender to five concurrent terms of 10 to 20 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and recognizing that credibility is for the trier of facts (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that the evidence was legally sufficient. Furthermore, the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We also find that the sentence was fair and proper under the circumstances. Concur—Murphy, P. J., Sullivan, Ross and Asch, JJ.